  Case 18-34968-KRH              Doc 17     Filed 10/24/18 Entered 10/24/18 12:30:42        Desc Main
                                            Document     Page 1 of 1
                                       United States Bankruptcy Court
                                         Eastern District of Virginia
                                           BBBBBBBBBBBBBBBB'LYLVLRQ
                                               Richmond

In re: Ann Marie
              Starr
                                                                Case NumberBBBBBBBBBBBBBBBB
                                                                                  18-34968-KRH
                                                                     BBB
                                                                     Chapter 13
       Debtor(s)

                                         ORDER SETTING HEARING

TO:                      Marie Starr
          Debtor(s) Ann                E. Forester Ct. Fredericksburg, VA 22408
                                      3801

         Attorney for Debtor(s) PRO SE   
          Trustee Carl M. Bates, P.O.
                                     Box 1819,
                                            Richmond, VA 23218
                                           
          United States Trustee 701 E. Broad    St., Suite 4304, Richmond, VA   23219

7KH&OHUNKDVGHWHUPLQHGWKDWWKHDERYHFDSWLRQHGGHEWRUVKDVKDYHIDLOHGWRFXUHFHUWDLQ
GHILFLHQF\LHVLQWKLVFDVH7KHUHIRUHDKHDULQJZLOOEHKHOG

Date:         11/20/18
Time:         11:30 AM
Location: U. S. Bankruptcy Court, U. S. Courthouse, 701 E. Broad St., Room 5000, Richmond, VA 23219

7KHGHEWRUVVKDOODSSHDUDWWKHKHDULQJDQGH[SODLQZK\WKHEDQNUXSWF\FDVHVKRXOGQRWEH
GLVPLVVHGIRUIDLOXUHWRWLPHO\FXUHWKHIROORZLQJGHILFLHQF\LHVDQGDQ\RWKHUGHILFLHQF\LHVRU
FHUWLILFDWLRQVWKDWDFFUXHEHIRUHWKHKHDULQJ

Failure  to timely file Lists, Schedules and/or Statements, Failure to timely file Chapter 13 Plan
Failure to timely file Certificate of Credit Counseling



If the debtor(s) fails to appear at the hearing, the above-captioned case will be dismissed.

127,&(Even if the debtor(s) files the required document(s) or makes the required payment(s),
the debtor(s) must still attend the hearing to explain why he/she/they failed to do so timely.

127,&(,6)857+(5*,9(1WKDWDQRXWVWDQGLQJEDODQFHRIWKHILOLQJIHHLQWKHDPRXQWRI
BBBBBBBBBLVGXHDQGRZLQJWRWKH&OHUNRI&RXUWSD\DEOHDVIROORZV
   310.00

      GXHDQGSD\DEOHLPPHGLDWHO\
       
       BBBBBBBBRQBBBBBBBBBBBBBBBBBBBRQBBBBBBBBBBDQGBBBBBBBBRQBBBBBBBBB
       ✔       115.00      11/13/2018      100.00      12/24/2018          95.00      01/31/201

'DWHGBBBBBBBBBBBBBBBBBBBBBBB
       October 24, 2018                          William C. Redden, Clerk
                                                   United States Bankruptcy Court

                                            By:BBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                        /s/ Suzan Ramirez-Lowe
                                                                  Deputy Clerk

                                                             127,&(2)-8'*0(172525'(5
                                                             (17(5('21'2&.(7BBBBBBBBBBBBBBBBBB
                                                                                October 24, 2018  
>RVHWKUJOQYHU@
